Citation Nr: 1808629	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-09 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a diffuse skin disorder.


REPRESENTATION

The Veteran represented by:	New Jersey Department of Military 
		and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

REMAND

The Veteran served on an initial period of active duty for training (ACDUTRA) upon her entrance to reserve service from October 1981 to January 1982, and during periods of federalized reservist service from January to June 1991 and from February 2003 to January 2004, in support of Operation Desert Shield and Operation Enduring Freedom, respectively.  The Veteran has also had interim and subsequent periods of ACDUTRA and inactive duty training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran testified at a hearing conducted via video-conference before the undersigned Veterans Law Judge.  

In May 2017, the Board granted service connection for a right knee disability and remanded the service connection claim for a skin disorder for further development, to include obtaining the dates of the Veteran's reservist service and affording the Veteran a VA examination.

While the RO obtained the Veteran's reservist records chronicling his dates of ACDUTRA and INACDUTRA, the rubric for interpreting the data within these records is not evident; thus, the Board cannot discern whether the dates of the Veteran's documented in-service dermatological treatment were during periods of ACDUTRA or INACDUTRA.  Accordingly, on remand, the RO should clarify the nature of the Veteran's reservist service during these incidents of in-service treatment.  

Further, the Veteran was not afforded a VA examination, as directed by the Board, as the RO provided the notice of the Veteran's scheduled examination to an incorrect address, and as attempts to contact the Veteran via telephone to inform her of the scheduled examination were made using incorrect phone numbers.  Therefore, further efforts to schedule the Veteran for a VA examination, and notifying her of this scheduled examination using correct contact information, must be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Using the reservist information obtained pursuant to the Board's May 2017 remand directives, state whether the following dates, during which the Veteran received dermatological treatment, were during ACDUTRA or INACDUTRA:

* April 14, 1984, when the Veteran's history of a rash of the left shoulder and chest, present for the past year, was noted;
* November 11, 2005, when the Veteran was treated for  eczema;
* June 26, 2007, when the Veteran was treated for eczema; 
* August 28, 2008, when the Veteran reported dermatological problems (discoloration & itching) since her 2003-2004 deployment;
* November 11, 2008, when the Veteran's diagnoses of dermatitis and lichen simplex chronicus of the left arm were rendered;
* November 19, 2008, when the Veteran's  prior dermatological treatment for cysts was referenced; 

2.  Schedule the Veteran for a VA dermatological examination per the Board's May 2017 remand directives, notifying the Veteran of this examination at her correct, current mailing address.

Provide the list created per directive #1, above, to the VA examiner, along with the examination instructions outlined in the May 2017 remand directives.

3.  Finally, readjudicate the Veteran's service connection claim for a diffuse skin disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

